Citation Nr: 0909003	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO. 06-28 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a bilateral wrist 
disorder. 

2. Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the lumbar spine.

3. Entitlement to a disability rating in excess of 30 percent 
for a psychiatric disorder, including post-traumatic stress 
disorder (PTSD) and claimed depression.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had service in the Army Reserve, with active duty 
including from July 1996 until November 1996 and January 2003 
until October 2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, including a September 2005 rating decision granting 
service connection and a 20 percent evaluation for a lumbar 
back disability and denying service connection for a 
bilateral wrist disorder. A July 2006 rating decision also 
granted service connection for a psychiatric disorder, 
including PTSD also claimed as depression, with a 30 percent 
evaluation. The Veteran appeared before the undersigned 
Veterans Law Judge at a Board hearing held at the RO in 
September 2008. 

The July 2006 rating decision also granted service connection 
for a left shoulder disability. As no notice of disagreement 
has been filed in regards to the 20 percent evaluation 
granted, the shoulder claim is not currently on appeal. 

The issues of sciatica and her service-connected mental 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is no medical evidence of record showing that the 
Veteran has a current bilateral wrist disorder. 

2.  Prior to March 17, 2008, the Veteran's lumbar spine 
disability has been manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, and a combined range of motion of the spine 
greater than 120 degrees.

3. Effective March 17, 2008, the Veteran's lumbar spine 
disability has been manifested by forward flexion of the 
thoracolumbar spine less than 30 degrees and no ankylosis. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a bilateral wrist disorder have not been met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2. Prior to March 17, 2008, the criteria for an initial 
evaluation in excess of 20 percent for a lumbar spine 
disability, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2008).

3. Effective March 17, 2008, the criteria for an evaluation 
of 40 percent for a lumbar spine disability, and no more, 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
This appeal regarding an increased rating for a lumbar spine 
disability arises from a disagreement with the initial 
evaluation following the grant of service connection for a 
lumbar spine disability. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, in regards to the increased rating 
claim, the Board notes that pertinent records have been 
obtained. 38 U.S.C.A. § 5103A. VA has associated with the 
claims folder the service treatment records and reports of 
her post-service treatment. She was also afforded a formal VA 
examination. 

In regards to the claim for service connection for a 
bilateral wrist disorder, as provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

In regards to the bilateral wrist claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in July 2004 that fully addressed all four notice elements 
and was sent prior to the initial RO decision in this matter. 
The letter informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence. 

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim. In these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records and the Veteran has submitted 
statements. She was also provided an opportunity to set forth 
her contentions during the hearing before the undersigned 
Veterans Law Judge. The Board further notes that a VA medical 
examination was provided in July 2005.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with her service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of her active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury or event occurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury or event. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Bilateral Wrist Claim

The Veteran claims that she has a bilateral wrist disorder, 
specifically carpal tunnel syndrome (CTS), due to service, 
including as due to performing tasks involving heavy lifting.

The Veteran's service treatment records indicate that she 
complained of bilateral wrist pain numerous times in service, 
including in February and July of 2003. Her examiners 
recommended medication for treatment. In her post-deployment 
health assessment she complained of tingling in her hands; 
however, in a Memorandum for USA MEDDAC, dated in December, 
she requested that a physical examination not be part of her 
demobilization process and reported that she was not 
hospitalized while on active duty. She also reported only 
receiving treatment for a thyroid mass while deployed and 
that she did not have any other medical complaints while 
deployed that had not been treated. The service treatment 
records do not indicate that she was diagnosed by a medical 
examiner with a wrist disorder in service. 

A March 2004 VA neurology consult was provided due to the 
Veteran's complaints of hand pain. She reported developing 
pain in the right wrist, with radiation to the forearm in 
2003, while she was picking up heavy objects. She later 
noticed similar pain on the left side. She reported having 
pain on and off. The examiner assessed her as having 
bilateral wrist/hand pain, degenerative joint disease, rule 
out CTS. 

A VA electrodiagnostic consult note was provided in April 
2004 and included a motor nerve conduction study. The 
examiner found no electrodiagnostic evidence of medial nerve 
focal neuropathy on both sides (i.e. no evidence of CTS).

A VA examination was provided in July 2005 and included a 
review of the claims file. The examiner found wrist 
dorsiflexion, palmar flexion, radial deviation, and ulnar 
deviation to be within normal limits bilaterally and 
painless. The examiner concluded that no wrist condition was 
found by examination. 
Although the March 2004 VA neurology consult noted wrist 
pain, it was unclear as to whether the Veteran had either 
degenerative joint disease or CTS. However, the July 2005 VA 
examination clearly found her to have no wrist condition 
based on specific examination. As the July 2005 VA examiner 
provided an in depth examination of the Veteran's wrists and 
a clear determination that no wrist condition was present, 
the Board finds those findings to be the most probative 
evidence as to the question of the presence of a current 
disability. 

The only other medical evidence of a current wrist disorder 
is the Veteran's belief that she has a bilateral wrist 
disorder due to service. Although the Veteran can provide 
testimony as to her own experiences and observations, the 
factual question of if she has a wrist disorder attributable 
to her service is a medical question, requiring a medical 
expert. She is not competent to render such an opinion. 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). 38 C.F.R. 
§ 3.159. 

The Board further notes that although the Veteran has made 
complaints of pain, pain is not a disability and the medical 
records do not indicate a diagnosis of a disability causing 
her complaints of pain. It is important for the veteran to 
understand that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001). 

The Veteran also failed to support her claim by not providing 
medical evidence demonstrating a current disability and a 
nexus between her claimed disability and service, although 
she was advised of the necessity of such evidence in her VCAA 
letter from the RO. A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by VA, 38 U.S.C.A. § 5107(a). She was clearly 
advised of the need to submit medical evidence of her claimed 
disorder and a relationship between it and her service. 

The record does not indicate that the Veteran has been 
diagnosed with a bilateral wrist disability. Although she 
claimed, in her September 2008 hearing testimony, that she 
was diagnosed with CTS by the Brooklyn VA, no such diagnosis 
is of record. A threshold requirement for the granting of 
service connection is evidence of a current disability. In 
the absence of evidence of a current disability there can be 
no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). As the evidence of record does not indicate that the 
Veteran has a bilateral wrist disability that can be related 
to service, her claim for service connection is denied.

Increased Rating Law
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999). A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary. In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine. A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees. C.F.R. § 4.71a. In the alternative, an evaluation 
can be assigned under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes. Diagnostic 
Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. The General Rating Formula for Diseases and 
Injuries of the Spine provides that a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent evaluation, which would be the next 
applicable rating for a service-connected lumbar spine 
disability, would only be warranted if there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine. 38 
C.F.R. § 4.71a. 

A 50 percent evaluation, which would be the next higher 
applicable rating, would only be warranted for unfavorable 
ankylosis of the entire thoracolumbar spine. A 100 percent 
evaluation would be warranted with unfavorable ankylosis of 
the entire spine. Id.

Lumbar Spine Claim

The Veteran essentially contends that her lumbar spine 
disability is more severe than indicated by the 20 percent 
evaluation granted her. As indicated in her hearing 
testimony, she reports that her pain has increased, as has 
her physical limitations.

The Veteran's service treatment records indicate that she 
complained of back pain. An August 2003 service treatment 
record noted that she had low back pain. However, an MRI 
showed no nerve root compression; she was diagnosed with low 
back pain on the left with no objective radicular findings. 
She reported having back pain on her post-deployment health 
assessment in December 2003, but refused a physical 
examination prior to demobilizing.

The claims file generally indicates that the Veteran received 
treatment for complaints of low back pain from VA. The 
Veteran was provided a VA consult in December 2003, and 
complained of intermittent low back pain radiating to the 
left lower extremity. The examiner found tenderness over the 
L4-S1 spinal and paraspinal muscles, with a decreased range 
of motion in all directions secondary to pain. Neurologic 
testing was normal. The examiner found the Veteran's symptoms 
to be totally subjective with no clinical findings to 
substantiate the degree of her complaints. 

A VA examination was provided in February 2004 and included a 
review of the claims file. The examiner reported that the 
onset of pain was the previous year and that the Veteran 
complained of low back pain radiating to the bilateral lower 
extremities, which was of intermittent duration. Flare-ups 
occurred variably and functional impairment included cold 
weather or excessive activities. 

The February 2004 VA examiner found her posture to be 
somewhat stiff. Forward flexion was 50 degrees, with pain at 
50 degrees. Extension was 20 degrees, with pain at 20 
degrees. Bilateral flexion or rotation was 35 degrees, with 
pain on the left at greater than 30 degrees. There was some 
painful motion and pain with repetitive movements, as well as 
tenderness at the left lower lumbar sacral paraspinals. The 
neurological examination was negative and the MRI was within 
normal limits. The examiner diagnosed her with mechanical low 
back pain syndrome.

Another VA examination was provided in July 2005. The Veteran 
complained of low back pain in the lumbar region and 
irradiation to the left lower extremity. Flare-ups were 
variable, with precipitating factors including prolonged 
standing and sitting; however, she was independent in 
activities of daily living and had no additional range of 
motion or functional impairment beyond pain. 

The July 2005 VA examiner found forward flexion from 0 to 40 
degrees, with pain at 40 degrees; extension from 0 to 30 
degrees, with pain over 25 degrees; and bilateral lateral 
flexion and rotation of 0 to 30 degrees, without pain. The 
pain was intermittent and lack of endurance equally applied. 
There was also evidence of guarding with forward flexion and 
exaggerated lumbar lordosis. The neurological examination was 
within normal limits. No incapacitating episodes were found. 
A lumbar spine x-ray found mild degenerative joint disease at 
L5-S1, while a MRI was within normal limits. The examiner 
diagnosed her with degenerative joint disease of the 
lumbosacral spine at L5-S1. 

The Veteran also submitted a letter from her VA physician, 
Dr. D.L., dated March 21, 2008. The examiner noted that the 
Veteran was being treated for low back pain with sciatica and 
fibromyalgia and that she had had an increase in her back 
pain. The examiner noted that the Veteran was last seen on 
March 17, 2008 and that her physical examination indicated 
paravertebral low back spasms, which were greater on the left 
side. Additionally, straight leg raising was positive on the 
left, flexion was less than 30 degrees due to pain, and 
extension was 5 degrees. A MRI of the lumbosacral spine 
revealed sacral cysts. Her spine disability made it difficult 
for her to kneel, climb stairs, run, or lift heavy objects. 
Additionally, activity could exacerbate her joint pain.

The medical evidence of record does not show that the 
Veteran's service-connected back symptoms meet the criteria 
for the next higher 40 percent rating, prior to March 17, 
2008. The evidence shows that forward flexion of the 
thoracolumbar spine was consistently found to be greater than 
30 degrees and favorable ankylosis of the entire 
thoracolumbar spine was not noted prior to that date. An 
initial rating in excess of 20 percent is thus denied.

However, the March 21, 2008 VA letter reports that on March 
17, 2008 the Veteran's spine flexion was less than 30 degrees 
due to pain. As such, she meets the criteria for a 40 percent 
evaluation, which would be the next applicable rating for a 
service-connected lumbar spine disability. Thus, a 40 percent 
evaluation is granted from March 17, 2008. 

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7. The Board finds that there is 
evidence of functional impairment as a result of flareups of 
symptomatology, but that this functional impairment was 
contemplated by the RO when granting the 20 percent 
disability evaluation prior to March 17, 2008, as well as the 
current 40 percent evaluation assigned herein after March 17, 
2008. In this regard, her VA examiners noted limitation due 
to pain, but her range of motion still did not meet the 
criteria for a 40 percent evaluation prior to March 17, 2008. 
Additionally Dr. D.L., in March 21, 2008, noted range of 
motion findings to be limited due to pain, from which the 
Veteran was granted her 40 percent evaluation. Furthermore, a 
rating in excess of 40 percent is contemplated upon 
demonstration of ankylosis of the spine, which none of her 
examiners have noted. The July 2005 VA examiner determined 
that she could perform activities of daily living.

Therefore, even considering pain, the Veteran did not meet 
the criteria for the next higher rating of 40 percent prior 
to March 17, 2008 or the criteria for a rating in excess of 
40 percent from March 17, 2008. The Veteran's functional 
impairment as a result of flareups of symptomatology does not 
warrant a greater disability evaluation than already granted. 

The Board notes that VA must evaluate any associated 
objective neurological abnormalities separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note 1.  While the VA examinations have repeatedly 
found neurological examinations to be within normal limits, 
the March 21, 2008, letter from Dr. D. L. noted that the 
Veteran was being treated for low back pain with sciatica and 
fibromyalgia and was being referred for a neurological 
consult..  Moreover, the Veteran has reported a sciatic nerve 
condition, which will be addressed in the Remand section of 
this decision. 

With respect to intervertebral disc syndrome, prior to March 
17, 2008, under Diagnostic Code 5243, based on incapacitating 
episodes, a 40 percent rating evaluation would require 
incapacitating episodes of a total duration of at least four 
weeks but less than six weeks during the past 12 months. From 
March 17, 2008, a 60 percent evaluation would require 
incapacitating episodes of a total duration of at least six 
weeks but less during the past 12 months. An "incapacitating 
episode" defined as a period of acute signs and symptoms due 
to intervertebral disc syndrome that required bedrest 
prescribed by a physician and treatment by a physician. 
38 C.F.R. § 4.71a (2007).

The July 2005 VA examination noted that intervertebral disc 
syndrome was not applicable and found no incapacitating 
episodes. Additionally, in her September 2008 hearing 
testimony, the Veteran reported that her doctor had never 
recommended bedrest. Therefore, no evidence shows that the 
Veteran had incapacitating episodes prescribed by a physician 
or as part of a physician's treatment for her service-
connected back disability. There is also no evidence that the 
Veteran was ever hospitalized for her disability. The 
physician-prescribed bed rest and treatment is the defining 
criteria for a rating increase for intervertebral disc 
syndrome. Therefore, a rating in excess of 20 percent prior 
to March 17, 2008 or in excess of 40 percent from March 17, 
2008 is not warranted for intervertebral disc syndrome based 
on the number of incapacitating episodes.

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id. If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization). If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id. 


ORDER

Entitlement to service connection for a bilateral wrist 
disorder is denied.

An initial evaluation in excess of 20 percent for a lumbar 
spine disability prior to March 17, 2008, is denied.

Entitlement to a rating evaluation of 40 percent, and no 
more, for the service-connected lumbar spine disability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits, from March 17, 2008.


REMAND

Neurological Dysfunction Claim

The Veteran claims that her low back pain radiates to her 
lower extremities, as indicated in a December 2003 VA consult 
and her subsequent VA examinations.

The February 2004 VA examiner's neurological examination was 
negative and the MRI was within normal limits. The July 2005 
VA examiner similarly found her neurological examination to 
be within normal limits. 

However, the letter from VA physician, Dr. D.L., dated March 
21, 2008, noted that the Veteran was being treated for low 
back pain with sciatica and fibromyalgia and was being 
referred for a neurological consult. Also, straight leg 
raising was positive on the left side. 

Since the Veteran has a history of seeking treatment for low 
back pain radiating to her lower extremities and her VA 
doctor has indicated that she may have sciatica connected to 
her lumbar spine disability, VA has a duty to assist the 
Veteran. In the instant case, a VA examination is necessary 
to determine whether any currently diagnosed neurological 
dysfunction is causally or etiologically related to her 
service-connected lumbar spine disability. 

Psychiatric Disorder Claim

The Veteran also contends that her service-connected 
psychiatric disorder, including PTSD and alternately claimed 
as depression, is more severe than indicated by the 30 
percent evaluation previously granted her.

The record indicates that numerous records are missing from 
the claims file relating to her mental disability claim. An 
August 2005 VA psychological evaluation noted that the 
Veteran was referred by her individual therapist, Ms. C.D., 
to clarify her diagnostic presentation. However, Ms. C.D.'s 
treatment records regarding the Veteran have not been 
requested or associated with the claims file. Additionally, 
the August 2005 VA evaluation associated with the claims file 
appears to be incomplete. Specifically, it appears to be 
missing the second to last page of the report. A complete 
copy of the August 2005 VA evaluation should thus be 
associated with the claims file. 

Furthermore, the last VA examination to the Veteran was in 
July 2006, over two years previously. However, in an August 
2006 letter from the Veteran's VA psychiatrist, Dr. C.R., 
noted that her disorder had worsened over time and that she 
had more frequent daily panic attacks, as well as intrusive 
memories and nightmares. She was also more withdrawn from 
people and had great difficulty in establishing and 
maintaining effective work and social relationships. An 
August 2007 letter from Dr. C.R., similarly noted that 
although she was being treated with medication and 
psychotherapy and that her condition had worsened. The 
Veteran similarly reported worsening conditions in her 
September 2008 hearing testimony.

As such, the Board has no discretion and must remand this 
matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of her left eye disability. See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran shall be afforded an 
examination to determine the nature and 
etiology of any neurological disorder, 
specifically including her lower 
extremities, by an appropriate medical 
professional. The claims file must be 
made available to and reviewed by the 
examiner. The examiner should 
specifically list all neurological 
disorders found and state whether any 
of them are attributed to the service-
connected lumbar back disability. A 
clear rationale for all opinions is 
necessary, and a discussion of the 
facts and medical principles involved 
should be provided. 

 2. The RO/AMC shall attempt to contact 
the Veteran and request information 
concerning her mental treatment from 
her individual therapist, Ms. C.D.; as 
well as, for all other treatment 
providers related to her service-
connected psychiatric disorder not 
already of record. After obtaining the 
necessary authorization(s) from the 
Veteran, the RO/AMC should then obtain 
the Veteran's applicable treatment 
records, and associate them with the 
claims file. 

3. The RO/AMC shall attempt to obtain 
and associate with the claims file all 
outstanding VA records of treatment, 
specifically including any mental 
health records. This specifically 
includes any additional records of VA 
treatment by Dr. C.R., her VA mental 
health doctor. The August 2005 VA 
psychiatric evaluation should also be 
associated with the claims file in full 
form. If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the Veteran 
should be informed in writing.

4. After the medical records are 
requested and associated with the 
claims file, the Veteran should be 
afforded a VA mental examination by an 
appropriate medical professional to 
determine the current extent and 
severity of her service-connected 
psychiatric disorder. 

The examiner's findings should also 
specifically include symptoms due to 
her psychiatric disorder and the level 
of occupational and/or social 
impairment that is due to those 
symptoms. 

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles. The claims file should be 
made available to the examiner for 
review in connection with the 
examination.

5. When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence. If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


